Exhibit 10.2


EXECUTION COPY










DATED: 4 September 2020




DEED OF SETTLEMENT AND RELEASE




BRENDAN BARRY,
GREENLIGHT REINSURANCE, LTD.,
AND
GREENLIGHT CAPITAL RE, LTD.






--------------------------------------------------------------------------------

EXECUTION COPY


DEED OF SETTLEMENT AND RELEASE
This Deed of Settlement and Release is made the 4th day of September 2020
BETWEEN:
(1)BRENDAN BARRY of 27 Crystal Drive, Crystal Harbour, Seven Mile Beach (the
"Employee");
(2)GREENLIGHT REINSURANCE, LTD of 65 Market Street, Suite 1207, Jasmine Court,
Camana Bay, Grand Cayman, KY1-1205, Cayman Islands;
(3)GREENLIGHT CAPITAL RE, LTD of 65 Market Street, Suite 1207, Jasmine Court,
Camana Bay, Grand Cayman, KY1-1205, Cayman Islands (together with Greenlight
Reinsurance Ltd, the "Employers")
(Each a "Party" and together "the Parties") 
WHEREAS:-
(A)The Employee was employed as Chief Underwriting Officer (the "Employment")
pursuant to a contract of employment dated August 15, 2006 (the “Contract”), as
subsequently amended by written notification on February 27, 2009, March 11,
2011, August 15, 2011, and October 27, 2014, and as further amended as of March
15, 2018;
(B)The Parties have agreed to terminate the Employment by mutual consent
effective 4 September 2020 (the "Termination Date");
(C)The Parties now wish to settle all matters between them and have agreed to a
full and final settlement on the terms and conditions contained in this Deed and
have agreed to enter into this Deed in consideration of the mutual covenants and
other valuable consideration set out below
        2



--------------------------------------------------------------------------------

EXECUTION COPY


IT IS NOW AGREED AND THIS DEED WITNESSES AS FOLLOWS:-
1.DEFINITIONS
1.1In this Deed, unless otherwise indicated, the following expressions shall
bear the following meanings:
(a)"Associated Entities" means the Employers and each and all of their
respective current, previous, and future parent companies, direct or indirect
subsidiaries, and affiliates;
(b)"Claims" means all causes of action, matters, and disputes arising from or
related to the Employment or the termination thereof, or otherwise arising
between the Parties, whether known or unknown, that exist (or may exist) as at
the date of execution of this Deed including but not limited to:
(i)Any and all actions, causes of action, claims, covenants, contracts and/or
controversies in any jurisdiction of whatsoever character howsoever arising
whether in law, equity or otherwise;
(ii)Unfair dismissal pursuant to part VII of the Labour Law (2011 Revision) (the
"Labour Law") or any successor legislation;
(iii)Severance pay pursuant to part V of the Labour Law or any successor
legislation;
(iv)Wrongful or constructive dismissal in respect of the Employment howsoever
arising;
(v)Contractual entitlement in respect of salary, commission, holiday pay (except
as provided in Section 3.2, below), overtime, notice, severance, other benefits
or otherwise arising out of or in connection with the Contract (as amended) or
Employment, including for the avoidance of doubt any discretionary bonus; and
(vi)Discrimination howsoever arising or of any nature.
        3



--------------------------------------------------------------------------------

EXECUTION COPY


(c)References to recitals and clauses are references to the recitals to and
clauses of this Deed;
(d)Headings to clauses and the use of bold type are for convenience only and
shall not affect the interpretation or construction of this Deed; and
(e)Words in the singular include the plural and vice versa.
1.2Should any provision of this Deed require interpretation it is agreed by the
Parties that such interpretation shall not be subject to a presumption that the
Deed is to be construed more strictly against the party who prepared the Deed.
2.AGREEMENT AND RELEASE BY THE EMPLOYEE
2.1.The Parties hereby agree that the Employment shall terminate by mutual
consent and without further notice as of the Termination Date, at which time the
Employee shall cease to be employed by the Employers.
2.2.The Employee agrees and undertakes to resign as of the Termination Date from
all officer, board, committee, and other appointments or positions held in
respect of the Employers and their Associated Entities. In the event that the
Employee fails to resign in accordance with this clause he hereby irrevocably
grants a power of attorney to the Employers empowering them to execute the
necessary instruments of resignation on his behalf.
2.3.The Employee agrees that other than as set forth in Section 3, below,
Employee hereby:
(a)Releases each and all of the Employers and their Associated Entities
(collectively, the “Companies”), and each and all of the Companies’ respective
servants, agents, directors, officers, employees, partners, equityholders,
investors, and representatives (collectively, with the Companies, the
“Releasees”) from all and any Claims howsoever arising, whether under Cayman
Islands, United States, New York, or other law, whether under any statute,
regulation, ordinance, constitution, treaty, contract, common law, or otherwise,
and whether such Claims are accrued or contingent;
        4



--------------------------------------------------------------------------------

EXECUTION COPY


(b)Undertakes and covenants not to assert any Claims or commence legal
proceedings in respect of such claims against any of the Releasees at any time
in any forum or any jurisdiction (including without limitation the Director of
Labour, the Department of Employment Relations or a Labour Tribunal in the
Cayman Islands or the Grand Court of the Cayman Islands); and
(c)Undertakes and covenants to comply with the terms of Section 9 of the
Contract (as modified below), which he agrees survives his termination, and
acknowledges that such terms are enforceable in their entirety (as modified);
(d)Undertakes and covenants that before and after the Termination Date, he will
reasonably cooperate with the Employers and their Associated Entities, in
connection with (i) the smooth transition of his role and responsibilities, as
directed by the Employers, including by promptly responding to requests for
information, (ii) any actual or threatened investigation, administrative
proceeding, or litigation relating to any matter that occurred during the
Employment in which he was involved or of which he has knowledge, and (iii) any
other internal or external review of the Companies, including by any regulator
or agency, or any actual or threatened arbitration; provided that the Companies
will attempt to schedule Employee’s cooperation for mutually agreeable times and
locations in a manner that does not unduly interfere with Employee’s personal or
professional pursuits and will reimburse Employee for any reasonable
pre-approved out-of-pocket expenses Employee incurs in connection with such
cooperation. Employee will render his cooperation under this paragraph without
requiring a subpoena, and will do so honestly, truthfully, forthrightly, and
completely, including supplying relevant documents and information in his
possession, custody, or control;
(e)By September 4, 2020, Employee agrees to provide the documents and
information set forth in Paragraph 9 of the affidavit provided to Employee on
this date (the “Affidavit”).
(f)Agrees and confirms that the none of the Releasees owes him any wages,
bonuses, pro-rated bonuses (for 2020 or any other year), equity compensation,
stock options, restricted shares, sick pay, vacation pay (except as provided in
        5



--------------------------------------------------------------------------------

EXECUTION COPY


Section 3.2, below), severance pay, notice pay, pension contribution, equity
award (including but not limited to any Option (as defined in the Contract, as
amended)), or any other compensation, payment, amount, benefit, or interest
whatsoever; and
(g)Confirms and acknowledges that he has not suffered any known workplace injury
or occupational disease and that he has not been victimised in consequence of
reporting any wrongdoing relating in any way to the Employment.
2.4.Without prejudice to the generality of clause 2.3 above, the Employee
expressly agrees and acknowledges that:
(a)Other than basic salary accrued to the Termination Date, he shall not be
entitled to receive any further sum whether by way of notice pay, severance pay,
or otherwise, including but not limited to under Section 8 of the Contract;
(b)He shall not be entitled to receive any Retention Bonus pursuant to the
Retention Bonus Agreement between the Employee and Greenlight Reinsurance Ltd
dated 4 May 2020;
(c)All of his unvested Awards under the Greenlight Capital Re Ltd. Amended and
Restated 2004 Stock Incentive Plan, as amended (the “LTIP”), are hereby
cancelled, and all of Employee’s rights to restricted shares are hereby
terminated; and
(d)He shall repay to the Employers within 7 days of the Termination Date the
pro-rated portion of his annual Permanent Residency fee attributable to the
period after the Termination Date.
2.5.In the event that the Employee breaches any material provision of this Deed
or pursues or encourages any Claim against any of the Releasees, he agrees to
indemnify without limitation such parties for any losses suffered as a result
thereof, including but not limited to advancing all of their legal and
professional fees with respect to such matter(s). For avoidance of doubt,
Employee’s indemnification obligations under this Section 2.5 shall not be
triggered in the event of litigation brought against the Company by an employee
other than Employee, so long as Employee is not a party to such litigation and
does not
        6



--------------------------------------------------------------------------------

EXECUTION COPY


encourage or assist such other employee or the employee’s counsel in connection
with such litigation (other than via a subpoena or by providing truthful sworn
testimony in accordance with applicable law).
2.6.In signing this Deed the Employee acknowledges that he has read and
understood this Deed and has obtained or had the opportunity to obtain
independent legal advice in relation thereto. The Employee further acknowledges
that he signs this Deed voluntarily and understands that the Deed contains a
full and final release of all claims that he has or may have against any of the
Releasees.
2.7.The Employee shall not commence or maintain, or procure, assist, encourage,
support or otherwise participate in the commencement or continuance of, any
proceedings in respect of the Claims, except, for the avoidance of doubt, for
the purpose of enforcing this Deed.
3.AGREEMENT BY THE EMPLOYERS
3.1Conditional upon the Employee executing this Deed on the date hereof and
complying with all of the terms hereof and with the Surviving Provisions (as
defined below), the Employers:
(a)Agree that health insurance for the Employee and his dependants shall be
maintained for a period of 3 months after the Termination Date or until the
Employee secures alternative employment, whichever is the sooner, subject to the
Employee paying the premium in respect of the said insurance coverage.
(b)Irrevocably and unconditionally release and discharge Employee with respect
to any and all Claims howsoever arising, whether under Cayman Islands, United
States, New York, or other law, whether under any statute, regulation,
ordinance, constitution, treaty, contract, common law, or otherwise, and whether
such Claims are accrued or contingent; provided that, for avoidance of doubt,
nothing herein releases or discharges any claims (i) based on Employee’s wilful
misconduct or gross negligence in the performance of his duties for the
Companies, or the misuse of the Companies’ Confidential Information (as defined
in the Contract), (ii) that arise under this Deed or under any of the Surviving
Provisions, or the breach of Sections 2, 3, 9, 10, or 11 hereof, (iii) that
arise after
        7



--------------------------------------------------------------------------------

EXECUTION COPY


the Termination Date, or (iv) for the repayment of Permanent Residency Fees
advanced by the Employers on Employee’s behalf for the period from September 30,
2020 through August 31, 2021, in the total amount of CI$16,250 (which Employee
shall repay to the Employers within ten (10) days hereof).
(c)Will issue an instruction to their current directors and senior officers not
to make or publish any disparaging, derogatory, or defamatory comments or
statements about Employee in any forum, whether oral or written.
3.2The Employers shall pay the Employee for any accrued but unused vacation (if
any), in accordance with the Employers’ vacation policy, to be paid within ten
(10) days hereof.
3.3The Employers shall reimburse the Employee for any as-yet unreimbursed
business expenses that were properly accrued prior to the Termination Date, in
accordance with the terms and conditions of the Employers’ expense reimbursement
policy.
3.4The Employee will remain eligible to receive payments in connection with any
quantitative bonuses previously awarded to the Employee in accordance with
Greenlight Capital Re, Ltd.’s Compensation Plan, subject to the terms and
conditions of that Plan (provided that, for avoidance of doubt, the Employee is
not entitled to any such bonus with respect to 2020 or any later year, and is
not entitled to any other bonuses or benefits under that Plan, including any
discretionary bonuses or pro rata bonuses, and also is not eligible for any
payments, rights, or benefits under any other plan, award, or agreement,
including but not limited to the LTIP).
3.5Nothing in this Deed shall be construed to waive or release any right to
indemnification Employee otherwise would have under any applicable by-law,
duly-executed agreement, or insurance policy with respect to claims threatened
or brought against Employee by any third parties.
4.NO ADMISSION
4.1Entry into this Deed and performance of the obligations hereunder shall not
constitute an admission of liability howsoever arising by any Party.
        8



--------------------------------------------------------------------------------

EXECUTION COPY


5.ABSOLUTE BAR
5.1This Deed may be pleaded and tendered by any Party as an absolute bar and
defence to any proceeding brought in breach of the terms of this Deed.
6.FURTHER ASSURANCE AND ACKNOWLEDGEMENTS
6.1.The Parties shall (at their own cost) do and execute or procure to be done
and executed all necessary acts, agreements, instruments, deeds, documents and
things reasonably within their power to give effect to and carry out this Deed
and its intents and purposes, and the Parties shall co-operate to the fullest
extent practicable to that end.
7.WARRANTIES AND REPRESENTATIONS
7.1Each Party hereby separately represents and warrants to the other Party
that:-
(a)it has taken all necessary actions to authorize and approve its entry into
this Deed and the execution of the same;
(b)all necessary authorizations and approvals for the performance of its
obligations hereunder have been obtained and remain in force;
(c)its entry and the performance of its obligations under this Deed will not
violate any provision of its constitutive documents or any provision of any law
applicable to it, nor conflict with or breach or require any consent under any
agreement or instrument to which it is party or by which it is or any of its
assets or properties is bound; and
(d)this Deed has been duly executed by it and constitutes a valid and legally
binding obligation which is enforceable against it in accordance with its terms.
8.WARRANTIES CONCERNING CLAIMS
8.1 Each Party hereby separately represents and warrants to the other Party
that:-
(a)it is the sole and lawful owner of all right, title, and interest in and to
each and every Claim which such Party settles herein and in respect of which a
waiver, release and discharge is given under this Deed; and
        9



--------------------------------------------------------------------------------

EXECUTION COPY


(b)it has not assigned, transferred or conveyed, or purported to assign,
transfer or convey, any Claim or any rights in respect of a Claim to any person
who is not a party to this Deed.
9.CONFIDENTIALITY
9.1 It is understood by the Parties that this Deed will be publicly filed by
Greenlight Capital Re Ltd in a Form 8-K with the United States Securities and
Exchange Commission. Employee agrees to treat this Deed, and the terms and
conditions hereof, as strictly confidential prior to such securities filing, and
Employee will not discuss this Deed, or the negotiations, correspondence, or
discussions which led to this Deed, with the media, any of the Companies’
clients or employees, or any business counterparties, either before or after
this Deed is publicly filed.
10.POST-EMPLOYMENT OBLIGATIONS
10.1 Section 9 of the Contract is explicitly incorporated into this Deed by
reference, including but not limited to the provision regarding Acknowledgments
(Sections 9(a) and 9(j)), the Confidentiality provision (Section 9(b)), the
Non-Compete provision (Section 9(c), as modified below), the provision regarding
Non-Solicitation of Employees (Section 9(d)(provided that subject to Employee’s
execution and compliance with this Deed, the Employers will not seek to prevent
Employee from soliciting or working with Tim Courtis, the provision regarding
Non-Solicitation of Customers (Section 9(e)), the provision regarding
Post-Employment Property (Section 9(f)), the Non-Disparagement provision
(Section 9(g)), the Enforcement provision (Section 9(h)), and the Blue-Pencil
provision (Section 9(i))(collectively, the “Surviving Provisions”). The Employee
hereby acknowledges and agrees that the foregoing provisions are enforceable in
full and waives any objections thereto.
10.2 Notwithstanding the foregoing, it shall not be deemed a breach of Section
9(c) of the Contract, or of this Deed, for Employee to form, become employed by,
render services for, or own an interest in any of the entities listed in
Paragraph 9 of the Affidavit (the “Designated Entities”), provided that Employee
does not otherwise violate any of the Surviving Provisions or the provisions of
this Deed.
        10



--------------------------------------------------------------------------------

EXECUTION COPY


11.INTELLECTUAL PROPERTY
11.1The Parties agree that any work of authorship, invention, design, discovery,
development, technique, improvement, source code, hardware, device, data,
apparatus, practice, process, method or other work product whatsoever (whether
or not patentable or subject to copyright) related to the business of the
Employers (“Employer related works”) that the Employee either solely or in
collaboration with others has made or may make, discover, invent, develop,
perfect or reduce to practice during the course of the Employment whether or not
during business hours and created, conceived or prepared on the Employers'
premises or otherwise shall be the sole property of the Employers. For the
avoidance of doubt, Employer Related Works shall not include any materials owned
by the Designated Entities (so long as such materials do not contain any of the
Companies’ trade secrets or Confidential Information (as defined in the
Contract)).
11.2Without prejudice to the generality of the foregoing, the Employee agrees
that all of the foregoing and any (i) inventions (whether patentable or not and
without regard to whether any patent therefor is ever sought), (ii) marks, names
or logos (whether or not registrable as trade or service marks and without
regard to whether registration therefor is ever sought), (iii) works of
authorship (without regard to whether any claim of copyright therein is ever
registered) and (iv) trade secrets, ideas and concepts (collectively
"Intellectual Property Products") created, conceived or prepared on the
Employers' premises or otherwise, whether or not during normal business hours,
shall perpetually and throughout the world be the exclusive property of the
Employers as shall all tangible media (including but not limited to papers,
electronic media of all types, and models) in which such Intellectual Property
Products are recorded or otherwise fixed. For the avoidance of doubt,
Intellectual Property Products shall not include any materials owned by
Designated Entities (so long as such materials do not contain any of the
Companies’ trade secrets or Confidential Information (as defined in the
Contract)).
11.3The Employee further agrees to promptly (and in no event later than the
Termination Date) disclose in writing and deliver to the Employers all
Intellectual Property Products created during the Employment. The Employee
agrees that all works of authorship created by him during the Employment shall
be works made for hire of which the Employers are the authors and owners of
copyright.
        11



--------------------------------------------------------------------------------

EXECUTION COPY


11.4To the extent that any competent authority may determine that any work or
authorship created by the Employee during the Employment is not a work made for
hire, the Employee hereby assigns all right, title and interest in the copyright
therein, in perpetuity and throughout the world, to the Employers. To the extent
this Deed does not otherwise serve to grant or otherwise vest in the Employers
all rights in any Intellectual Property Product created by the Employee during
the Employment, the Employee hereby assigns all right, title and interest
therein, in perpetuity and throughout the world, to the Employer.
11.5The Employee agrees to execute immediately upon the Employers' reasonable
request and without charge any further assignments, applications, conveyances or
other instruments, at any time after execution of this Deed in order to permit
the Employers or their respective assigns to protect, perfect, register, record,
maintain or enhance their rights in any Intellectual Property Product, provided
that the Employers shall bear the cost of any such assignments, applications or
consequences.
11.6The Employee agrees and undertakes to
(a) immediately deliver to the custody of the Employers all originals and copies
of any documents and other property of the Employers which are in the Employee's
possession, under his control or to which he may have access;
(b)immediately delete permanently and irretrievably any electronic material
(howsoever stored) within the Employee's possession, control or to which he may
have access belonging to the Employers or relating in any way to the Employers’
business;
(c)duly execute the Affidavit, which shall be part of this Deed, and provide it
to Employers, with inaccuracy or breach thereof being deemed a material breach
of this Deed; and
(d)comply with Section 2.3(e), above.
12.ENTIRE AGREEMENT
12.1This Deed, together with Section 9 of the Contract (as modified herein) and
the Affidavit, forms the entire agreement and understanding between the Parties
relating to the
        12



--------------------------------------------------------------------------------

EXECUTION COPY


subject matter of this Deed and supersedes and extinguishes any previous
agreement or understanding between the Parties in relation to all or any such
matters.
12.2Each Party acknowledges that in entering into this Deed (and any documents
referred to in it) it does not rely on, and shall have no remedy in respect of,
any representation, warranty or undertaking in writing or otherwise made or
given by any person whatsoever which is not expressly set out in this Deed.
13.VARIATION
13.1 No provision of this Deed shall be deemed varied, waived, amended or
modified by either Party, unless such variation, waiver, amendment or
modification is made in writing and signed by each Party.
14.COUNTERPARTS
14.1This Deed may be executed in any number of counterparts, each of which shall
be an original, and any one of which shall be deemed to be validly executed if
evidenced by a facsimile or electronic copy of the executing Party’s signature
which shall operate with the same effect as if the signatures thereto were on
the same instrument. For the avoidance of doubt, each Party shall be required to
sign only one copy of this Deed.
14.2This Deed will become effective upon its execution by all of the Parties
hereto; provided that in the event Employee fails to provide the Employers with
all of the documents listed in Paragraph 9(a) of the Affidavit on or before 4
September 2020, then the Employers shall be entitled to rescind their execution
of this Deed, by written notice to Employee, thus rendering the Deed and
Employee’s resignation null and void ab initio, and of no force or effect.
Should Employer not rescind this Deed by 5 September, 2020, this Deed shall
become final, effective, and irrevocable as of 11:59 PM on that date.
15.SUCCESSORS AND ASSIGNS
15.1 This Deed shall inure to the benefit of and be binding upon the successors
of each Party to this Deed.
15.2 This Deed is personal to the Parties and shall not be capable of assignment
save as provided by clause 16.1 above.
        13



--------------------------------------------------------------------------------

EXECUTION COPY


16.SEVERABILITY
16.1 If any of the provisions of this Deed is found by a court of competent
jurisdiction to be void or unenforceable, it shall be deemed to be deleted from
this Deed and the remaining provisions shall continue to apply, unless the
severed portion is essential to the intended purpose of this Deed, in which case
the party who was to receive the benefit of the severed portion has the option
to void the Deed insofar as it relates to them.
17.GOVERNING LAW AND JURISDICTION
17.1 This Deed shall be governed by and construed in accordance with the laws of
the Cayman Islands.
17.2 The Parties hereby agree that the Grand Court of the Cayman Islands shall
have exclusive jurisdiction to hear and determine any claim, suit, action or
proceeding whatsoever and to settle any dispute which may arise out of any
provision of this Deed or out of any action taken or omitted to be taken under
this Deed or in connection with the administration of this Deed. The Parties to
this Deed irrevocably submit to the exclusive jurisdiction of the Cayman Islands
Court.
[Signature Page Follows]


        14



--------------------------------------------------------------------------------

EXECUTION COPY


IN WITNESS WHEREOF the Parties hereto have executed this Deed on the date and
year first above written.





SIGNED AS A DEED by BRENDAN BARRY






in the presence of:
)/s/ Brendan Barry)Signature)))






/s/ Jordan McErleanSignature of WitnessName:Jordan
McErleanAddress:Occupation:Attorney



/s/ Derek Stenson

Signature of WitnessName:Derek StensonAddress:Occupation:Partner





        15



--------------------------------------------------------------------------------

EXECUTION COPY


EXECUTED AS A DEED by GREENLIGHT REINSURANCE LTD


)/s/ Simon Burton)Duly Authorised Signatory))Name:Simon Burton))Title:CEO))/s/
Laura Accurso)Duly Authorised Signatory))Name:Laura Accurso))Title:General
Counsel)




in the presence of:/s/ Faramarz RomerSignature of WitnessName:Faramarz
RomerAddress:George Town, Grand CaymanOccupation:Chartered Accountant




/s/ Barry W. Winston
/s/ Barry W. StinsonSignature of WitnessName:Barry W. StinsonAddress:George
Town, Grand CaymanOccupation:Claims Officer



        16



--------------------------------------------------------------------------------

EXECUTION COPY


EXECUTED AS A DEED by GREENLIGHT CAPITAL RE LTD


)/s/ Simon Burton)Duly Authorised Signatory))Name:Simon Burton))Title:CEO))/s/
Laura Accurso)Duly Authorised Signatory))Name:Laura Accurso))Title:General
Counsel)




in the presence of:/s/ Faramarz RomerSignature of WitnessName:Faramarz
RomerAddress:George Town, Grand CaymanOccupation:Chartered Accountant




/s/ Barry W. Winston
/s/ Barry W. StinsonSignature of WitnessName:Barry W. StinsonAddress:George
Town, Grand CaymanOccupation:Claims Officer



        17

